DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Figures 9, 10, and 12, reference character “60” should read --61-- for consistency with the specification.
Figure 36, reference character “68” should read element --58-- for consistency with paragraph 0044 of the specification.
Figure 47, reference character “20” should read --18-- for consistency with paragraph 0041 of the specification.
Figure 66, reference character “106” points to the “slots 108” and paragraph 0056 of the specification designates reference character “106” as a “distal concave opening” of the “press head 22”. Figure 66 reference character “106” should be amended in accordance with the resolution of drawing objection found in section 6 of this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “89” from figures 41 and 44 are not found in the specification. Examiner suggests amending paragraph 0050, line 2, “the bottom” to read --the bottom 89--.
Reference character “85”
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following elements in the drawings as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Reference character “116” described as an “exterior side wall” of the thorn in paragraph 0054 of the specification.
Reference character “156” as described in paragraph 0059 of the specification should be shown in figure 83.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate as the “second step 104” in figure 58 and paragraph 0056, “proximal end 104” in paragraph 0056, and “inner face 104” in paragraph 0057.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate as the “slots 108” in figure 68 and paragraph 0057, and “through bore 108” in figures 74, 77 and 79 and paragraphs 0058-0059.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "126" from figure 78 have both been used to designate the “proximal exterior region” in paragraph 0058. Examiner further notes that reference character “126” in figure 78 points substantially to the same region as reference character “112” in figure 75, which is designated as the “proximal end” in paragraph 0058. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0043, lines 2, 4-5, 9, 11, and 14, “thrust bearing 38” should read --thrust bearing 12--.
Paragraph 0044, lines 4-5, “main housing 30” should read --main housing 4--.
Paragraph 0058, line 7, “with a distal exterior diameter 122” should read -- with a distal exterior diameter--.
Paragraph 0058, line 9, “with an intermediate external dimeter 124” should read --with an intermediate external diameter--.
Paragraph 0062, lines 13-14, “the pressure head 220” should read --the pressure head 22--.
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 1 and 2, “comprising;” should read --comprising:--, by replacing the semicolon with a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a convex proximal end hardened to a Rockwell C scale of hardness of at least 55-66”. The metes and bounds of the phrase “at least”, which is followed by a specific range, is unclear, i.e. the phrase “at least” makes it unclear what the minimum and maximum values of the claimed hardness values is.
Claim 2 recites the phrase "mirror-like", which renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 3, “the perimeter edge” of the planar proximal face lacks antecedent basis.
Claim 4 recites “a circular cylindrical stopped bore formed centrally about”, it is unclear what component the term “about” is referring to.
Claim 6, “the top edges” of the flanks lacks antecedent basis.
Claim 6 recites “a planar crest formed between the top edges of said flanks, said planar crest having a width less than or equal to a separation distance between said top edges of opposing said flanks.” The recitation sets forth a crest between top edges of opposing flanks, however, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Skuras (DE 19608379 A1) in view of Trovinger (US 20130284032 A1) and Mansfield et al. (hereinafter Mansfield; US 5188023 A).
Regarding claim 1, Skuras discloses an expeller (figure 1, element 6) for a press (figure 1) comprising:
a body having a cylindrical side wall (figure 1, i.e. the expeller (6) is cylindrical), a convex proximal end (figure 1, i.e. the expeller (6) has a convex end on the rightmost end) and a distal end (figure 1, i.e. the expeller has a distal end on the leftmost end);
a single feed groove helically formed in said cylindrical side wall extending between said proximal face of said flange and said convex proximal end (figure 1, i.e. the expeller (6) has a single, spiraling groove (10)).
Skuras does not disclose the expeller having a flange on the distal end. However, in the same field of endeavor, Trovinger teaches an expeller (figure 11, element 140) for a press (figure 1); the expeller (figure 11, element 140) comprising a flange (142) extending perpendicularly from said distal end (figure 11, i.e. the leftmost end of the expeller (140)) of said body (144), said flange having a planar distal face and a planar proximal face (figure 13, i.e. the flange (142) has planar surfaces on its left and right sides).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the expeller of Skuras to include the distal end flange as taught by Trovinger, because combining known prior art elements according to known methods to yield predictable results involves only routine skill in the art, such as placing a flange on an expeller to aid in the centering and mounting of an expeller within a housing of a press. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(A).
Skuras is also silent on the hardness of the convex proximal end. However, in the same field of endeavor, Mansfield teaches an expeller (figure 1, i.e. a worm is an expeller) for a press (abstract, i.e. a “screw press”); the outer body of the expeller having a Rockwell C hardness of 50-55 (column 5, lines 1-15, i.e. the entire outer body of the expeller has a Rockwell C hardness of 55, which falls within the claimed range of 55-66) to increase the wear resistance of the expeller during liquid expressing process (column 3, lines 39-43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the outer body of Skuras’ expeller, which includes the concave proximal end, to a Rockwell C hardness of 55 as taught by Mansfield, in order to increase the wear resistance of the expeller during liquid expressing process (column 3, lines 39-43).

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 2 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a polished finish formed on said convex proximal end conforming to a metal mirror-like finish designation of # 8.”
Searching by the Examiner yielded the following closest prior art, which fall short for the following reasons:

Schafer (DE 102006033507 A1) teaches an expeller (figure 1), the expeller being polished to a high gloss finish (attached translation: 0023), but Shafer does not teach the high gloss finish being a No.8 finish, because while a No.8 finish exhibits a high gloss finish, a high gloss finish does not inherently equate to a No.8 finish.
Similarly, Orzechowski (GB 2030467 A) teaches an expeller, the expeller being polished and chrome plated, but does not teach a No.8 finish.
Maeda et al. (hereinafter Maeda; US 20060196295 A1) teaches a worm gear, which are capable of being used as expellers; the worm gear teeth faces having a mirror-like finish, but Maeda does not equate to the specific No.8 finish.
Laurence et al. (hereinafter Laurence; US 5596912 A) teaches a press having a press plate that is polished to a No.8 finish, but Laurence does not teach an expeller, or a screw press.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4097213 A, an expeller having a through bore with a keyway (figure 5, element 94)
US 5806413 A, a press having an expeller with a through bore and a tapered flange (figure 1)
DE 102006024017 A1, a screw press having an expeller (figure 1)
GB 2525421 A, an expeller having a through bore having a conical end (figure 1)
FR 692628 A, an expeller having a single feed groove with a concave groove bottom (figure 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725